DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Claimed Invention 
The amendment received May 2, 2022 has been entered and carefully considered; claims 1-20 are presented for examination & pending in the application. 

After careful consideration & search of the claimed invention and a plurality of related applications/patents in the same field of the claimed invention (i.e., gaming application with accessory/peripheral input/output devices), the examiner notes that similar or functional equivalent types of data/conditions such as the claimed “status information” & “presentation features” were well-known at the time of the invention; moreover, the examiner further notes that the claimed “status information” & “presentation features” are types of game dependent to the designer (i.e., different types of game will inherently/obviously have different types/subjects of  the “status information” & “presentation features”).  As can be seen from the teachings of the gaming applications of the Prior art systems (i.e., Wii, PlayStation, Nintendo, Xbox etc.) & many other gaming related art teaches & motivates to display many different conditions, while playing games, that are functionally equivalent to the condition or information related to the status information (e.g., & the presentation features.  More specifically, specific types of status information such as the health reading for an avatar associated with a user and presentation features are also well-known and commonly practiced in the art of gaming device.  As can be seen from the examiner cited references CARGILL (US 2011/0086712 A1)-paragraph [0013], Backer et al. (US 2008/0318687 A1)-paragraph [0063] & Wyatt (US 2009/0227368 A1)-paragraph [0028].  The additional support for the above well-known teachings can be easily found on the US Patent Database file.  The examiner gives official notice on above discussed well-known teachings of the “status information” & “presentation features”. 

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner now applies new ground of rejection based on different set of references, as a whole, and modified the Bright reference teachings, in response to the applicant’s amendments and arguments;  
The examiner also notes that abundant support for the Official Notice discussions can easily be found by searching the Internet using well-known terms like “Wii, PlayStation, Nintendo, Xbox etc.”; therefore, the examiner reserves the right to further rely on such Internet search results to support the examiner’s position on well-known prior art before the effective filing date of the present invention.  The examiner strongly ask for the applicant’s help on carefully search and consider the search results of the above well-known terms, before responding to this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1;
In line 6, the newly amended “gameplay status” appear to lack precedence; as result, the functional/operational meaning of the “gameplay” (i.e., there are no game played in the context of the recited claimed invention); moreover, the phrase “gameplay” is not utilized by the claimed invention.	
In line 23, the phrase “status information” and “update” lack proper and clear antecedent basis (i.e., there were numerous status information previously mentioned earlier in the claim).
In Claims 11 & 17, due to the similarity between the independent claims 

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. (US 2009/0258700 A1) in view of Rom et al (US 9,387,395 B2).
The teachings of the Bright & Rom et al. references will be referred to as Bright & Rom references, respectively; the examiner relies on the entire teachings of the Bright & Rom reference for this rejection.  The applicant should carefully read the entire teachings of the Bright reference to better understand the following description of the rejection.  This is very important because, the Bright reference figures 1-17 is accompanied by the corresponding descriptions further details extremely abundant operational teachings of the gaming device operations of figures 1-17 which show status/presentation windows with so many operational possibilities; however, the examiner can only provide limited number of teaching details for this rejection to best covers the exemplary teachings of the recited claimed invention.  The examiner relies on the entire teachings of the operational teachings (i.e., there can be so many possibilities of operational teachings) of the recited claimed invention.
The examiner also notes that the Bright reference teachings are closely related to the well-known Nintendo console system (i.e., Wii); therefore, the examiner takes official notice on the well-known teachings of the Wii as being very well-known teachings that applies to the claimed invention (i.e., the “status information” & “presentation features” teachings were well-known in the art).
The Bright reference teaches the recited claimed invention as follows:
Claims 1-20				Bright et al. 
1. (Currently amended) A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 
Teachings of figures 1-2 with accompanying description
STATUS INFORMATION
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions, see also figure 1 of the Rom reference
PRESENTATION FEATURE
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions, see also figure 1 of the Rom reference

identifying a plurality of peripheral devices associated with a computing device; 
Teachings of par. 33, “communicate with a variety of video game controller 113…115…117…119…different video game controllers may transmit signals to the video game console”
identifying status information comprising at least one of a gameplay status or a status of the peripheral device for each peripheral device foreach peripheral device of the plurality of peripheral devices; 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
identifying a plurality of presentation features of each peripheral device of the plurality of peripheral devices,
Not expressly teaches the local presence, but generally includes the teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
wherein the plurality of presentation features are adapted to present one of a light, a sound or a vibration locally on each peripheral device of the plurality of peripheral devices;
Obvious teachings and motivation of par.0103, “each colored gem may match the actual color of the corresponding fret input as it appears on the video game controller”; the examiner notes that the presenting the same information presented on both the console (e.g., screen) and controller (e.g., peripheral device) are motivated and taught by the reference
associating, responsive to user input, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”
the status information for a peripheral device of the plurality of peripheral devices with a selected presentation feature of the plurality of presentation features to obtain a user-selected association, the peripheral device of the plurality of peripheral devices thereby configured to provide the status information via the selected presentation feature according to the user-selected association; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
wherein the user input identifies user- selected associations between the status information and the presentation features;
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
saving information regarding the associating to a user profile; 
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes information associated with each input in the sequence to assign an audio out for each input…”
receiving an update of the status information for a peripheral device of the plurality of peripheral devices, thereby obtaining updated status information; and 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
providing the update to the respective selected presentation feature associated with the status information for the peripheral device of the plurality of peripheral devices. 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

2. (Currently amended) The device of claim 1, wherein that one of the plurality of peripheral devices comprises a gaming input device, and wherein the status information comprises a status of one peripheral device of the plurality of peripheral devices, and wherein the associating comprises associating the status information of the one peripheral device with an available presentation feature of the plurality of presentation features of the one peripheral device.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; par. 51 “audio feature…video feature when the recording function is active…a visual representation of the audio feature…a note track…other symbols corresponding to each of the inputs in a particular input sequence…configuration settings or audio parameters associated with one video game controller may be adjusted while other game controller are being played”; figures 5-12 with accompanying descriptions teachings” and The examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

3. (Currently amended) The device of claim 1, further comprising: receiving status information for a peripheral device of the plurality of peripheral devices; determining the selected presentation feature of the peripheral device of the plurality of peripheral devices is unavailable; identifying an available presentation feature; and associating the status information with the available presentation feature.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

4. (Currently amended) The device of claim 1, wherein the status information is obtained from and comprises a status of each peripheral device of the plurality of peripheral devices, and wherein the selected presentation feature comprises a backlighting color, a sound, a vibration, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

5. (Currently amended) The device of claim 1, wherein at least one peripheral device of the plurality of peripheral devices has a status information indicator for providing information indicative of a condition associated with the at least one peripheral device of the plurality of peripheral devices.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

6. (Original) The device of claim 5, wherein the status information indicator includes a battery level indicator, a low-level battery indicator, a connection status indicator, an ink level indication, a paper-jam indication, a vibration indicator, a camera operation indicator, an in- coming message indication, a button press indication, a trigger-pull indication, a voice-command receipt indication, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

7. (Original) The device of claim 5, wherein the condition is associated with a threshold, and wherein the update of the status information indicates that the threshold has been reached.  
Teachings of: figure 7 with accompanying description where the game controllers with sensors are configured/set/modified to have lower & upper limit/threshold or reach the predefined area; see also figure 10 where the limit/thresholds are indicated/set/configured; par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

8. (Currently amended) The device of claim 1, wherein the associating comprises associating the status information for a first selected peripheral device of the plurality of peripheral devices with a primary presentation feature of the plurality of presentation features of the first selected peripheral device and with an alternate presentation feature of another plurality of presentation features of a different second selected peripheral device.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

9. (Currently amended) The device of claim 8, wherein the providing the updated status information further comprises: determining whether the primary presentation feature is available to present the updated status information; and responsive to the primary presentation feature not being available, providing the updated statue information to the alternate presentation feature.  
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

10. (Original) The device of claim 1, wherein the computing device executes an accessory management software (AMS) application.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101), see also figure 1 of the Rom reference

11. (Currently amended) A method comprising:  identifying, by a processing system including a processor, a plurality of peripheral devices associated with a computing device; 
Teachings of par. 33, “communicate with a variety of video game controller 113…115…117…119…different video game controllers may transmit signals to the video game console”
identifying, by the processing system, first status information comprising at least one of a gameplay status or a status of the peripheral device for first peripheral device of the plurality of peripheral devices; 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
identifying, by the processing system, presentation features of the peripheral device of the plurality of peripheral devices, 
Not expressly teaches the local presence, but generally includes the teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
wherein the presentation features are adapted for presentation that occurs on each peripheral device of the plurality of peripheral devices;  
Obvious teachings and motivation of par.0103, “each colored gem may match the actual color of the corresponding fret input as it appears on the video game controller”; the examiner notes that the presenting the same information between the console (e.g., screen) and controller are motivated and taught by the reference, see also figure 1 of the Rom reference

associating, by the processing system, in accordance with user input to the processing system, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”
the status information for each peripheral device of the plurality of peripheral devices with an available one of the presentation features to obtain associations, each peripheral device of the plurality of peripheral devices thereby configured to provide the status information via the available one of the presentation features according to the associations, wherein the user input identifies user-selected associations between the status information and the presentation feature; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
receiving, by the processing system, an update of the status information for a peripheral device of the plurality of peripheral devices, thereby obtaining updated status information; and 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
providing, by the processing system, the update to the available one of the presentation feature associated with the status information for the peripheral device of the plurality of peripheral devices.  
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

12. (Original) The method of claim 11, further comprising saving, by the processing system, the user-selected association to a user profile.  
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes information associated with each input in the sequence to assign an audio out for each input…”, see also figure 1 of the Rom reference

13. (Currently amended) The method of claim 11, wherein the associating further comprises associating a second status information for each second peripheral device of the plurality of peripheral devices with a second available one of a plurality of presentation features of the second peripheral device of the plurality of peripheral devices.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; par. 51 “audio feature…video feature when the recording function is active…a visual representation of the audio feature…a note track…other symbols corresponding to each of the inputs in a particular input sequence…configuration settings or audio parameters associated with one video game controller may be adjusted while other game controller are being played”; figures 5-12 with accompanying descriptions teachings” and The examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

14. (Original) The method of claim 11, wherein the presentation feature comprises a backlighting color, a sound, a vibration, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; par. 51 “audio feature…video feature when the recording function is active…a visual representation of the audio feature…a note track…other symbols corresponding to each of the inputs in a particular input sequence…configuration settings or audio parameters associated with one video game controller may be adjusted while other game controller are being played”; figures 5-12 with accompanying descriptions teachings” and The examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

15. (Currently amended) The method of claim 11, wherein the first peripheral device of the plurality of peripheral devices has a status information indicator for providing information indicative of a condition associated with the first peripheral device of the plurality of peripheral device locally on the first peripheral device of the plurality of peripherals devices, and wherein the status information indicator includes a battery level indicator, a low-level battery indicator, a connection status indicator, an ink level indication, a paper-jam indication. a vibration indicator, a camera operation indicator, an in-coming message indication, a button press indication, a trigger-pull indication, a voice-command receipt indication, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions, see also figure 1 of the Rom reference

16. (Currently amended) A non-transitory, machine readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 
Teachings of figures 1-2 with accompanying description
identifying a plurality of peripheral devices associated with a computing gaming console, 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
each of the plurality of peripheral devices having a status information indicator for providing status information indicative of a condition associated with that peripheral device; 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”, see also figure 1 of the Rom reference

identifying presentation features of each device of the plurality of devices,  
Not expressly teaches the local presence, but generally includes the teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
wherein the presentation features are adapted to present one of a light, a sound or a vibration locally on each peripheral device of the plurality of peripheral devices; 
Obvious teachings and motivation of par.0103, “each colored gem may match the actual color of the corresponding fret input as it appears on the video game controller”; the examiner notes that the presenting the same information between the console (e.g., screen) and controller are motivated and taught by the refernece
associating, in accordance with user input to the processing system, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”
the status information indicator for each peripheral device of the plurality of peripheral devices with an available one of the presentation features to obtain an association, each peripheral device of the plurality of peripheral devices thereby configured to provide the status information for that peripheral device via the available one of the presentation features according to the association; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
receiving an update of the status information for a device of the plurality of peripheral devices, thereby obtaining updated status information; and 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
providing the update to the peripheral device of the plurality of peripheral devices, the presentation features of the peripheral device of the plurality of peripheral devices actuated according to the updated status information.
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

17. (Original) The non-transitory, machine readable medium of claim 16, wherein the operations further comprise saving information regarding the associating to a user profile.  
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes information associated with each input in the sequence to assign an audio out for each input…”, see also figure 1 of the Rom reference

18. (Original) The non-transitory, machine readable medium of claim 16, wherein the presentation feature are further adapted to present one of  light, a sound , vibration a backlighting color, a sound, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

19. (Original) The non-transitory, machine-readable medium of claim 16, wherein the status information is related to a game program executing on a gaming console, and wherein the status information is provided to a presentation feature of a user device other than the gaming console.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101), see also figure 1 of the Rom reference

20. (Original) The m non-transitory, machine-readable medium of claim 19, wherein the gaming console executes an accessory management software (AMS) application.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101); see also figure 1 of the Rom reference


As can be seen from the above detailed teachings of the recited claimed invention, when the examiner applies one of the Broadest Reasonable Interpretations to the recited claimed invention, The Bright reference teaches substantially identical or functionally equivalent teachings of the recited claimed invention without expressly disclosing the claimed limitations regarding locally displaying presentation features associated with status information; however, the above not expressly disclosed teachings are well-known common knowledge in the art of gaming system.  As evidence by the Rom reference (i.e., the Rom reference is directed to the same assignee of the present application; therefore, the applicant should be fully familiar and aware of the well-known teachings of the Rom reference), in figures 1-6 with accompanying description, the Rom reference clearly teaches the above discussed not expressly disclosed teachings of locally displaying presentation features associated with statue information (i.e., figure 1, col 5, lines 1-40, col 6, lines 18-64);  More importantly, in column 2, lines 10-23, the Rom reference clearly teaches the motivation to combine or incorporating the teachings of the Rom reference with many different types of gaming console or similar systems.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to come up with the recited claimed invention by combining or incorporating the teachings of the Bright & Rom references to come up with the claimed invention for the detailed teachings and reasons stated above.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9.707,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (477) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (477) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1 -20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,975,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (043) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent. As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (043) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,207,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (179) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (179) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,780,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (342) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (342) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181